DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 20 January 2021 in which claims 1-30 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 16-19, 23-24, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (PG Pub US 2020/0059862 A1) in view of Anderson et al. (PG Pub US 2012/0275366 A1).
Regarding claims 1, 29, Wong discloses a method and an apparatus for wireless communication at a user equipment (UE).
a processor, memory in communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (506 fig. 5):
receive, from a base station, a configuration message that includes one or more identifiers associated with a group of UEs (“A WUS is transmitted at a pre-determined/derivable time in advance of a scheduled paging occasion such that a 
selecting at least one identifier to use in a monitoring a signal based at least in part on receiving the configuration message (“A terminal device which determines the WUS is associated with an identifier that applies to it may proceed to decode the paging message as normal. Conversely, a terminal device which determines the WUS is not associated with an identifier that applies to it may determine from this that it does not need to monitor for a paging message during the upcoming paging occasion and can, for example, return to a low power mode” [0035]);
monitor a signal based at least in part on the at least one identifier, wherein the signal indicates whether to skip an upcoming duration associated with a discontinuous reception (“The proposed WUS is carried on a new physical channel and is intended to allow terminal devices to determine whether or not they need to actually decode PDCCH in an upcoming paging occasion. That is to say, whereas in accordance with previously proposed techniques a terminal device is required to decode PDCCH during every paging occasion to determine if there is a paging message, and if so to decode PDSCH to determine if the paging message is addressed to the terminal device, the WUS is instead intended to indicate to the terminal device whether or not the next paging occasion contains a paging message that the terminal device should decode. A terminal device which determines the WUS is associated with an identifier that applies 
communicate, with the base station, based at least in part on monitoring the signal (“A terminal device which determines the WUS is associated with an identifier that applies to it may proceed to decode the paging message as normal. Conversely, a terminal device which determines the WUS is not associated with an identifier that applies to it may determine from this that it does not need to monitor for a paging message during the upcoming paging occasion and can, for example, return to a low power mode” [0035]).
However, Wong does not explicitly disclose a set of identifiers, selecting from the set of identifiers at least one identifier to monitor a signal, and the signal comprises at least one bit, and a value of the at least one bit indicates whether to skip.
Nevertheless, Anderson discloses “In a more generic case where different groups of users search the same candidate wake-up message locations, multiple wake-up messages may use different w-RNTIs. If a valid PDCCH message 508 associated with the UE's w-RNTI is detected or otherwise identified, the UE 145 may proceed to determine the value of its particular wake-up indicator” [0079], “the UE 145 may search for the wake-up messages 404 during the PDCCH regions 402 of a pre-defined set of sub-frames. The PDCCH wake-up messages 404 may be addressed to a group of UEs 145 using a group identifier referred to as a wake-up Radio Network Temporary 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a set of identifiers, selecting from the set of identifiers at least one identifier, and the signal comprises at least one bit, and a value of the at least one bit indicates whether to skip because “the system 140 includes a "wake-up" signal within the PDCCH region of the sub-frame for LTE connected mode UEs, and the wake-up signal may have carefully designed properties such that system efficiency and UE battery efficiency are improved” [0031].
Regarding claims 19, 30, Wong discloses a method and an apparatus for wireless communication at a base station.
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the
apparatus to (fig. 504 fig. 5):
transmit, to a user equipment (UE), a configuration message that includes one or more identifiers associated with a group of UEs (“A WUS is transmitted at a pre-determined/derivable time in advance of a scheduled paging occasion such that a terminal device knows when to seek to receive a WUS. the WUS may include an identifier for a terminal device that is going to be paged in the paging occasion. This identifier may identify an individual terminal device or may identify a group of terminal 
configure the UE to select at least one identifier to use in monitoring a signal based at least in part on transmitting the configuration message (“A terminal device which determines the WUS is associated with an identifier that applies to it may proceed to decode the paging message as normal. Conversely, a terminal device which determines the WUS is not associated with an identifier that applies to it may determine from this that it does not need to monitor for a paging message during the upcoming paging occasion and can, for example, return to a low power mode” [0035]);
transmit a signal based at least in part on the at least one identifier, wherein the signal indicates whether to skip an upcoming duration associated with a discontinuous reception (“The proposed WUS is carried on a new physical channel and is intended to allow terminal devices to determine whether or not they need to actually decode PDCCH in an upcoming paging occasion. That is to say, whereas in accordance with previously proposed techniques a terminal device is required to decode PDCCH during every paging occasion to determine if there is a paging message, and if so to decode PDSCH to determine if the paging message is addressed to the terminal device, the WUS is instead intended to indicate to the terminal device whether or not the next paging occasion contains a paging message that the terminal device should decode. A terminal device which determines the WUS is associated with an identifier that applies to it may proceed to decode the paging message as normal. Conversely, a terminal device which determines the WUS is not associated with an identifier that applies to it may determine from this that it does not need to monitor for a paging message during 
communicate, with the UE, based at least in part on the signal (“A terminal device which determines the WUS is associated with an identifier that applies to it may proceed to decode the paging message as normal. Conversely, a terminal device which determines the WUS is not associated with an identifier that applies to it may determine from this that it does not need to monitor for a paging message during the upcoming paging occasion and can, for example, return to a low power mode” [0035]).
However, Wong does not explicitly disclose a set of identifiers, select from the set of identifiers at least one identifier to monitor a signal, and the signal comprises at least one bit, and a value of the at least one bit indicates whether to skip.
Nevertheless, Anderson discloses “In a more generic case where different groups of users search the same candidate wake-up message locations, multiple wake-up messages may use different w-RNTIs. If a valid PDCCH message 508 associated with the UE's w-RNTI is detected or otherwise identified, the UE 145 may proceed to determine the value of its particular wake-up indicator” [0079], “the UE 145 may search for the wake-up messages 404 during the PDCCH regions 402 of a pre-defined set of sub-frames. The PDCCH wake-up messages 404 may be addressed to a group of UEs 145 using a group identifier referred to as a wake-up Radio Network Temporary Identifier (w-RNTI). A PDCCH wake-up message 402 addressed to a particular w-RNTI may convey wake up indication information for one or more UEs 145 of the group” [0071], “the wake-up indicators for each UE may be binary or multi-valued. For 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a set of identifiers, select from the set of identifiers at least one identifier, and the signal comprises at least one bit, and a value of the at least one bit indicates whether to skip because “the system 140 includes a "wake-up" signal within the PDCCH region of the sub-frame for LTE connected mode UEs, and the wake-up signal may have carefully designed properties such that system efficiency and UE battery efficiency are improved” [0031].
Regarding claims 9, 23, Wong, Anderson discloses everything claimed as applied above. In addition, Wong discloses the at least one identifier is a cell radio network temporary identifier (C-RNTI), wherein monitoring the signal further comprises monitoring a wake-up signal based at least in part on the C-RNTI (“a C-RNTI in an LTE context” [0075]).
Regarding claims 10, 24, Wong, Anderson discloses everything claimed as applied above. In addition, Wong discloses the C-RNTI is uniquely associated with the UE (“addressed to an identifier for the terminal device (for example a C-RNTI in an LTE context)” [0075]).
Regarding claims 16, 27, Wong, Anderson discloses everything claimed as applied above. In addition, Wong discloses the signal is a physical downlink control channel (PDCCH)-based wake-up signal (“The proposed WUS is carried on a new physical channel and is intended to allow terminal devices to determine whether or not they need to actually decode PDCCH in an upcoming paging occasion” [0035]).

Regarding claim 18, Wong, Anderson discloses everything claimed as applied above. In addition, Wong discloses the group of UEs comprise one or more UEs (“This identifier may identify an individual terminal device or may identify a group of terminal devices. The WUS may include multiple identifiers for multiple terminal devices/groups” [0035]). 
Claims 2-4, 8, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Anderson in view of Lin et al. (PG Pub US 2019/0297577 A1).
Regarding claims 2, 20, Wong, Anderson discloses everything claimed as applied above. However, Wong, Anderson does not explicitly disclose determining that a cyclic redundancy check (CRC) in a downlink control information (DCI) associated with the signal is scrambled using the at least one identifier, wherein monitoring the signal is based at least in part on the determining.
Nevertheless, Lin discloses “a gNB separately encodes and transmits each DCI format in a respective PDCCH. When applicable, a RNTI for a UE that a DCI format is intended for masks a CRC of the DCI format codeword in order to enable the UE to identify the DCI format” [0137].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that a cyclic redundancy check (CRC) in a downlink control information (DCI) associated with the 
Regarding claims 3, 21, Wong, Anderson, Lin discloses everything claimed as applied above. In addition, Wong discloses the at least one identifier is a wake-up signal radio network temporary identifier (RNTI), wherein monitoring the signal further comprises monitoring a wake-up signal based at least in part on the wake-up signal RNTI (“The terminal device /group identifier(s) may be network allocated identifiers (e.g. radio network temporary identifiers, RNTI) for the terminal device(s), or any other form of suitable identifier, e.g. based on an IMSI for a terminal device” [0041], “This identifier may identify an individual terminal device or may identify a group of terminal devices. The WUS may include multiple identifiers for multiple terminal devices/groups” [0035]).
Regarding claims 4, 22, Wong, Anderson, Lin discloses everything claimed as applied above. In addition, Wong discloses the wake-up signal RNTI is same for the group of UEs (“The terminal device /group identifier(s) may be network allocated identifiers (e.g. radio network temporary identifiers, RNTI) for the terminal device(s), or any other form of suitable identifier, e.g. based on an IMSI for a terminal device” [0041]).
Regarding claim 8, Wong, Anderson discloses everything claimed as applied above. However, Wong, Anderson does not explicitly disclose determining a 
Nevertheless, Lin discloses “a UE can use the DMRS to demodulate data or control information in a PDSCH or an EPDCCH, respectively” [0116], “A gNB transmits one or more of multiple types of RS including channel state information RS (CSI-RS) and demodulation RS (DMRS)” [0123].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine a demodulation reference signal (DMRS) scrambling seed associated with the signal, wherein monitoring the signal is based at least in part on determining the DMRS scrambling seed because “a UE typically uses the DMRS to demodulate data or control information” [0124].
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Anderson in view of Zhang et al. (PG Pub US 2020/0145921 A1).
Regarding claim 5, Wong, Anderson discloses everything claimed as applied above. However, Wong, Anderson does not explicitly disclose receiving a downlink control information (DCI) associated with the signal; and analyzing content of the DCI to identify a bit mask associated with one or more intended recipients of the signal.
Nevertheless, Zhang discloses “A bitmap indication of UEs that may need to wake up within a group. For a group with M UEs, the bitmap subfield may have the length of M bits, wherein each bit corresponds to a UE in the order of their positions. A position in the bitmap set to "1" may be used to indicate "wake-up" and may be set to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive a downlink control information (DCI) associated with the signal; and analyze content of the DCI to identify a bit mask associated with one or more intended recipients of the signal because “The design of a WUS described herein (both signaling and procedures) balances efficiency and power savings for a group-based WUS design and procedures which may indicate which UEs may receive PDCCHs/grants in an upcoming ON duration” [0067].
Regarding claim 6, Wong, Anderson, Zhang discloses everything claimed as applied above. In addition, Wong discloses the bit mask indicates whether to skip the upcoming duration associated with the discontinuous reception, and wherein monitoring the signal is based at least in part on the bit mask (“the WUS may include a one-bit indication of whether or not there will be a paging message transmitted in the upcoming paging occasion. If the WUS indicates the upcoming paging occasion does include a paging message, any terminal devices for which that paging occasion applies may proceed to decode the paging message as normal to determine if the paging message is addressed to it. If the WUS indicates the upcoming paging occasion does include any paging message, any terminal device for which that paging occasion applies can determine from this that it does not need to monitor for a paging message during the upcoming paging occasion, and so can, for example, return to a low power mode” [0035]).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Anderson in view of Zhou et al. (PG Pub US 2020/0100179 A1).
Regarding claim 11, Wong, Anderson discloses everything claimed as applied above. However, Wong does not explicitly disclose determining that the UE is not configured with a first indicator based at least in part on the configuration message, wherein monitoring the signal further comprises monitoring the signal based at least in part on a second identifier, the first identifier is a wake-up signal radio network temporary identifier (RNTI).
Nevertheless, Anderson discloses “two w-RNTI in use, with N.sub.UE=30 for the first w-RNTI and N.sub.UE=20 for the second w-RNTI (thus wake-up indicators may be sent to up to 50 UEs within the same sub-frame)” [0095], “The PDCCH wake-up messages 404 may be addressed to a group of UEs 145 using a group identifier referred to as a wake-up Radio Network Temporary Identifier (w-RNTI). A PDCCH wake-up message 402 addressed to a particular w-RNTI may convey wake up indication information for one or more UEs 145 of the group” [0071].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that the UE is not configured with a first indicator based at least in part on the configuration message, wherein monitor the signal further comprises monitoring the signal based at least in part on a second identifier, the first identifier is a wake-up signal radio network temporary identifier (RNTI) because “the system 140 includes a "wake-up" signal within the 
In addition, Wong, Anderson discloses everything claimed as applied above. However, Wong, Anderson does not explicitly disclose the second identifier is a cell RNTI (C-RNTI).
Nevertheless, Zhou discloses “The plurality of RNTIs may comprise, for example, at least one of: C-RNTI, CS-RNTI, INT-RNTI, SP-CSI-RNTI, SFI-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, Semi-Persistent Scheduling C-RNTI, eIMTA-RNTI, SL-RNTI, SL-V-RNTI, CC-RNTI, and/or SRS-TPC-RNTI. The wireless device (e.g., based on the wireless device being RRC_CONNECTED) may monitor the PDCCH discontinuously using a DRX operation, for example, if DRX is configured. The wireless device (e.g., the MAC entity of the wireless device) may monitor the PDCCH continuously, for example, if DRX is not configured” [0267].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second identifier is a cell RNTI (C-RNTI) because “A wireless device (e.g., a MAC entity of the wireless device) may be configured by RRC with a DRX functionality that controls downlink control channel (e.g., PDCCH) monitoring activity, of the wireless device, for a plurality of RNTIs for the wireless device” [0267].
Claims 12-15, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Anderson in view of Zhou.
Regarding claims 12, 25, Wong, Anderson discloses everything claimed as applied above. However, Wong, Anderson does not explicitly disclose determining a second identifier based at least in part on receiving the configuration message, wherein the at least one identifier is a wake-up signal radio network temporary identifier (RNTI) and the second identifier is a cell RNTI (C-RNTI).
Nevertheless, Zhou discloses “The plurality of RNTIs may comprise, for example, at least one of: C-RNTI, CS-RNTI, INT-RNTI, SP-CSI-RNTI, SFI-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, Semi-Persistent Scheduling C-RNTI, eIMTA-RNTI, SL-RNTI, SL-V-RNTI, CC-RNTI, and/or SRS-TPC-RNTI” [0267].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine a second identifier based at least in part on receiving the configuration message, wherein the at least one identifier is a wake-up signal radio network temporary identifier (RNTI) and the second identifier is a cell RNTI (C-RNTI) because “A wireless device (e.g., a MAC entity of the wireless device) may be configured by RRC with a DRX functionality that controls downlink control channel (e.g., PDCCH) monitoring activity, of the wireless device, for a plurality of RNTIs for the wireless device” [0267].
Regarding claims 13, 26, Wong, Anderson, Zhou discloses everything claimed as applied above. However, Wong does not explicitly disclose monitoring a first wake-up signal based at least in part on the at least one identifier; and monitoring a second wake-up signal based at least in part on the second identifier.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to monitor a first wake-up signal based at least in part on the at least one identifier; and monitor a second wake-up signal based at least in part on the second identifier because “the system 140 includes a "wake-up" signal within the PDCCH region of the sub-frame for LTE connected mode UEs, and the wake-up signal may have carefully designed properties such that system efficiency and UE battery efficiency are improved” [0031].
Regarding claim 14, Wong, Anderson, Zhou, Anderson discloses everything claimed as applied above. However, Wong does not explicitly disclose monitoring the first wake-up signal and the second wake-up signal occurs during a monitoring occasion.
Nevertheless, Anderson discloses “two w-RNTI in use, with N.sub.UE=30 for the first w-RNTI and N.sub.UE=20 for the second w-RNTI (thus wake-up indicators may be sent to up to 50 UEs within the same sub-frame)” [0095], “Wong, Zhou, Anderson discloses everything claimed as applied above. However, Wong, Zhou does not explicitly disclose” [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to monitor the first wake-up signal and the second wake-up signal occurs during a monitoring occasion because “the system 140 includes a "wake-up" signal within the PDCCH region of the sub-frame 
Regarding claim 15, Wong, Anderson, Zhou discloses everything claimed as applied above. However, Wong does not explicitly disclose monitoring the first wake-up signal and the second wake-up signal occurs during different monitoring occasions.
Nevertheless, Anderson discloses “w-RNTI #1 in the first sub-frame instance is used to indicate that a value of N.sub.0=2 is in use, whilst in the second sub-frame instance, the (different) w-RNTI #2 is used to indicate that a value of N.sub.0=3 is in use” [0106].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to monitor the first wake-up signal and the second wake-up signal occurs during different monitoring occasions because “the system 140 includes a "wake-up" signal within the PDCCH region of the sub-frame for LTE connected mode UEs, and the wake-up signal may have carefully designed properties such that system efficiency and UE battery efficiency are improved” [0031].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/25/2021